El Juez Asociado Señor Belaval
emitió la opinión del Tribunal.
La historia del título envuelto en este caso no deja de ser curiosa: Por escritura número 31 de 24 de abril de 1918 ante el Notario Enrique Rincón, Eladio Otero y Otero y su esposa Cristina del Rosario le venden a don Miguel Rosario Andino, soltero, una finca rústica de 11¡. cuerdas 60 centavos, segregada de una finca rústica de 15 cuerdas, situada en el barrio Algarrobo de Vega Baja,, sin casa, por $850, que colinda, por el norte, con la carretera que conduce *136de Manatí a Vega Baja y el resto de la finca principal, (dos cuadros equivalentes a 40 centavos de cuerda que se dice están vendidos a Fidel Andino y Justo Otero) ; por el sur y el oeste con Francisco Jiménez Mena y por el este con la Sucesión Venegas y el resto de la finca principal (40 centavos de cuerda) a la cual nos hemos referido anterior-mente.
Por escritura número 132 de 27 de agosto de 1925 ante el Notario Victoriano M. Fernández, Miguel Rosario, soltero, le vende a la Mercantil Sucesores de Sobrino una finca rús-tica de siete cuerdas situada en el barrio Algarrobo de Vega Baja, con una casa de madera y techada de zinc, de 20 pies de frente por 18 pies de fondo, por $1,100, que colinda, por el norte con la carretera; por el sur y oeste con Francisco Jiménez y por el este con Ramón Alonso. En la escritura se dispone, a pesar de haber entrado la compradora en pose-sión de la finca, que la compradora ofrece retrovenderla al vendedor el 30 de julio de 1926, dejándola mientras tanto, arrendada al vendedor por un canon mensual de once dóla-res, pagaderos por mensualidades vencidas en el domicilio de la compradora y arrendadora. (T. 149-152.)
Después de haberla retrotraído de la Mercantil Suceso-res de Sobrino, por escritura número 211 de 9 de noviembre de 1926 ante el Notario Victoriano M. Fernández, Miguel Rosario, soltero, le vende a Manuel Lomba y su esposa Dolores Forteza una finca rústica de siete cuerdas, situada en el barrio Algarrobo de Vega Baja, —sin incluir en la venta ninguna casa — , por $700, que colinda, por el norte, con la carretera, por el sur y oeste con Francisco Jiménez y por el este con Ramón Alonso. En la escritura se dispone, a pesar de haber entrado el comprador en posesión, un arren-damiento a favor del vendedor por el término de un año y una opción de compra a favor del vendedor hasta' el 9 de ‘octubre de 1927 por el precio de setecientos diez dólares. (T. 144-148.) ' '
*137Por escritura número 8 de 17 de febrero de 1931 ante el Notario Victoriano M. Fernández, Miguel Rosario, sol-tero, por su propio derecho y además como mandatario de Juan Torres, marido de Constancia Rosario, renuncia a favor de su padre Isidoro Rosario, la opción de compra que tenía para adquirir la propiedad y Manuel Lomba y su esposa Dolores Forteza le venden a Isidoro Rosario y su esposa Sinforiana Andino una finca rústica de siete cuerdas situada en el barrio Algarrobo de Vega Baja — sin incluir en la venta ninguna casa — por la suma de $610, que colinda por el norte con la carretera, por el sur y oeste con Francisco Jiménez Mena y por el este con Ramón Alonso. En la escritura se dice que el precio de $610 lo reciben los esposos vendedores en giros postales cobrables en la oficina de Vega Baja ascen-dentes a $650, devolviendo la diferencia de $40 el señor Lomba al comprador Isidoro Rosario. En la misma escri-tura se declara que el comprador Isidoro Rosario se encuen-tra en posesión de la finca, y además declaran los compra-dores Isidoro Rosario y Sinforiana Andino haber recibido en calidad de préstamo de Juan Torres, casado con Constan-cia Rosario la suma de seiscientos cincuenta dólares en giros postales expedidos en Nueva York para ser pagados en la oficina postal de Vega Baja, los mismos que ellos endosaron en el momento de la venta a Manuel Lomba y su esposa Dolores Forteza, habiendo recibido el préstamo por el término de cinco años a vencer el 31 de enero de 1936 y para garan-tizar dicho pago venden a Juan Torres, casado con Cons-tancia Rosario, según antes se ha dicho, con pacto de retro la finca que acaban de adquirir por el precio de seis-cientos cincuenta dólares, montante de dichos giros postales. (T. 72-76.) 
Este era el estado del título al morir el primer dueño de la finca, Miguel Rosario Andino, el 14 de enero de 1949. (t. 49.) Como se ha visto, la finca que adquirió Miguel Rosario Andino era de catorce cuerdas, y en el resto de las *138operaciones que hemos reseñado, sólo siete cuerdas fueron objeto de las ventas con pacto de retro o de las ventas con opción de compra, que en realidad de derecho, son meros contratos de préstamos por el montante del precio, de acuerdo con el art. 1410 del Código Civil de Puerto Rico (1930) —31 L.P.R.A. see. 3915 — , pues en todas ellas, aunque se dice que el comprador entra en posesión material de la finca, —primer supuesto — , el pago del interés mensual como canon de arrendamiento — segundo supuesto — resulta evidente. Además, en cuanto al precio inadecuado se refiere, —tercer supuesto' — sólo la primera operación que realiza Miguel Rosario a favor de la Mercantil Sucesores de Sobrino, por $1,100 parece indicar el verdadero valor de la finca, pues aunque se refiere a una cabida de siete cuerdas, incluye dentro del valor una casa, la cual no vuelve a ser objeto de enajenación. Las otras operaciones son por $700, y $650, todas menores al precio que paga Miguel Rosario por el terreno — $850'—-y a la enajenación del solar y casa a favor de Sucesores de Sobrino — $1,100. Siendo esto así, no es difícil concluir que el supuesto del precio inadecuado se cumple a los fines de considerar todas las operaciones como meros préstamos por el montante del precio.
Considerado de esta manera, el problema del título, es indudable que al morir Miguel Rosario Andino, la situación del título es la siguiente: Juan Torres y su esposa Cons-tancia Rosario Andino son dueños de un título, partici-pación, interés numérico o derechos y acciones por $650, que se supone afecte a siete cuerdas, de convertirse el prés-tamo personal en una carga real hipotecaria por una posr terior declaración del dominio e inscripción, en el Registró de la Propiedad y Miguel Rosario Andino resulta, dueño de un título, participación, interés numérico ,o derechos y accio-nes que se supone afecte a las siete cuerdas, sesenta centavos de' cuerda, remanente de la propiedad de catorce cuerdas sésénta centavos, adquiridas originalmente por él.. '
*139Ahora bien, habiendo muerto la madre Sinforiana Andino antes de morir Miguel Rosario Andino (t. 50) le suceden a este último por haber muerto en estado de soltería, en cuanto a una mitad, su padre Isidoro Rosario, y en cuanto a la otra mitad, sus hijos naturales reconocidos María Teresa, Rosa María, Juana, Adrián, Carmelo, José Antonio y Ramón Arturo Rosario Pantoja y Rosa Lydia y Consuelo Rosario Paz (t. 51), según auto de 20 de julio de 1949 del anterior Tribunal de Distrito de Bayamón, que constituyen la Sucesión demandante, ahora, recurrida. Art. 768 del Código Civil de Puerto Rico (1930) —31 L.P.R.A. see. 2432. De acuerdo con este nuevo estado de derecho, Isidoro Rosario hereda tres cuerdas ochenta centavos y los hijos naturales heredan tres cuerdas ochenta centavos del título, participa-ción, interés, derechos y acciones pertenecientes a Miguel Rosario Andino.
Este estado de derecho trata de alterarlo la escritura número 90 de 27 de octubre de 1949 ante el Notario Benigno Dávila, en la cual comparecen Isidoro Rosario y sus hijos Juan, conocido por Juancho, Gonzalo, María, Juan, conocido por Juanito, Eloy e Inés Rosario en su condición de here-deros de Sinforiana Andino y su otra hija Constancia Rosario Andino, ahora viuda, quienes declaran: 1 — “Que allá p.or el año mil novecientos treinta y uno (1931) don Isidoro Rosario por y en representación de su hija la compareciente doña Constancia Rosario adquirió por compra de los esposos don Manuel Lomba y doña Dolores Forteza Roca por el precio de seiscientos dólares ($600) la siguiente propiedad: rústica, radicada en el barrio Algarrobos del Municipio de Vega Baja que mide quince cuerdas con mil ochocientos treinta y seis diez milésimas de una cuerda . . . colindando al norte, la anterior carretera insular número dos en el tra-yecto de Vega Baja a Manatí; al sur y oeste la Sucesión de Francisco Jiménez y al este, Ramón Alonso”. [Como se recordará la finca que le vendió Manuel Lomba a Isidoro *140Rosario era una de siete cuerdas, aunque dentro de las mis-mas colindancias.] 2 — “Que el precio que pagó don Isidoro Rosario se lo había mandado doña Constancia Rosario desde los Estados Unidos desde mucho antes del año 1928 cuando doña Constancia Rosario era soltera para que con dicho dinero le comprara la finca referida como así la compró don Isidoro Rosario.” [Como se recordará la finca se le vendió a Juan Torres, marido de Constancia Rosario, con pacto de retro, en el 1931.] 3 — -“Que don Isidro Rosario ha estado en posesión de la finca en ausencia de su hija doña Constancia Rosario a nombre de ella durante el tiempo desde la fecha en que la compró hasta el presente ... no sólo comparece a peti-ción de doña Constancia su referido padre don Isidoro Rosario, sino también los demás comparecientes que comparecen como herederos de su difunta esposa doña Sinforiana Andino para hacer que conste en documento público y fehaciente y a los efectos que procedan que la finca descrita es de la propie-dad exclusiva y privada y en pleno dominio de la compare-ciente doña Constancia Rosario, y a los efectos reconocen y ra-tifican que la compra de dicha finca que hizo don Isidoro Rosario la hizo a nombre y en representación de su hija doña Cons-tancia Rosario con dinero del peculio privativo que le había enviado dicha doña Constancia Rosario para la compra de dicha finca, por lo que todos los comparecientes en el carácter que ostentan hacen el reconocimiento debido en cuestión a favor de la referida compradora doña Constancia Rosario, renunciando a todo derecho, título o interés que pudieran tener en la propiedad descrita para que así conste pública-mente a los efectos que correspondan.”
Las dos escrituras que tienen mayor importancia para la resolución de este asunto son la escritura en la cual Miguel Rosario cede a su padre Isidoro Rosario la opción de compra sobre las siete cuerdas acordada con Manuel Lomba y su esposa y la escritura mediante la cual Isidoro Rosario reco-noce que el dinero utilizado para comprar a Manuel Lomba *141era de su hija Constancia y los hermanos de ésta ceden sus posibles derechos hereditarios sobre la porción de su madre Sinforiana Andino. En cuanto a la primera escritura, puede concluirse que Miguel Rosario Andino cedió a su padre el derecho a comprar las siete cuerdas vendidas a Manuel Lomba. En cuanto a la segunda, es claro que Miguel Rosario no intervino, ni en ninguna forma sancionó la declara-ción de derechos hecha por su padre y sus hermanos a favor de Constancia Rosario sobre el resto de las catorce cuer-das sesenta centavos compradas originalmente por Miguel Rosario. 
Lo único que hubiera podido explicar satisfactoriamente, que la operación entre Manuel Lomba e Isidoro Rosario, y entre este último y Juan Torres comprendía la totalidad de la finca de catorce cuerdas sesenta centavos y no una porción de siete cuerdas de la misma, habría sido una posesión de la totalidad de la finca por Isidoro Rosario, totalmente des-ligada de la posesión conjunta del padre y del hijo, pero la prueba de la propia demandada recurrente, lo que demues-tra es que tanto Isidoro Rosario como su hijo Miguel Rosario viven juntos en la única casa de la finca hasta el momento de morir Miguel Rosario (t. 37) y que incluso Miguel Rosario trabajaba en la finca cuando regresaba de su trabajo. (T. 45.) Estas afirmaciones de los testigos más desinte-resados unidas a las afirmaciones escriturarias, operación tras operación, son suficientes para sostener la conclusión del Juez sentenciador de que sólo siete cuerdas de la finca pertenecen a Constancia Rosario y el resto pertenece a la Sucesión de Miguel Rosario. 
El error que cometió la ilustrada Sala sentenciadora fue creer que los hijos naturales reconocidos de Miguel Rosario heredaban la totalidad del remanente de siete cuerdas 60 centavos, cuando en realidad de derecho, sólo heredaban la mitad de dicho remanente por concurrir con un ascendiente legítimo de su causante de acuerdo con la ley vigente al *142momento de fallecer dicho Miguel Rosario. Es claro que habiendo cedido el ascendiente legítimo Isidoro Rosario, en unión de sus otros hijos, sus derechos en dicha finca a la recurrente Constancia Rosario, corresponden a ésta además de las siete cuerdas, adquiridas de Manuel Lomba, la mitad de la porción que correspondía a Miguel Rosario.

Debe modificarse la sentencia dictada en este sentido.